Title: Enclosure: Jared Ingersoll to Thomas Mifflin, [25 September 1791]
From: Ingersoll, Jared
To: Mifflin, Thomas



[Philadelphia, September 25, 1791]
Dear Sir

I have carefully examined and considered the documents transmitted me on the twenty second instant respecting a doubt that has arisen between the Comptroller of the Treasury of the United States and the Comptroller General of Pennsylvania as to the manner of paying for the Tract of Land on Lake Erie agreeably to the Contract between the Members of Congress from this State and the late Board of Treasury.

The Instructions to our Delegates in Congress their proposals to the Board of Treasury, and the Boards acceptance of the Terms—offered, I have not seen, I give my Sentiments upon the papers furnished, I presume the others are unimportant.
I am of Opinion that all the Securities of the United States bearing Interest at the time the Contract was executed, are payable agreeably to the Terms of the Contract.
I conceive that Indents of Interest funded at three prCent or to express myself in General terms the three per Cent stock is not payable agreeably to the Terms of the Contract.
It appears to me however that the arrears of Interest on the unfunded Certificates, as well previous as subsequent to January 1788 are admissible and ought to be computed in discharge of the said debt equally as the principal.
The distinction attempted by the Comptroller of the Treasury of the United States between the arrears of Interest before and after January 1788 does not appear to me to be well founded the seperation of Interest of Principal in the antecedent period was at the option of the holders and in the hands of many may be found united.
As I am exceedingly pressed for time preparing for the Circuit, I beg the the favor of you to presere a Copy of this Letter for me as I have not time to transcribe it myself.
I am Dear Sir   With much esteem   Your Most O[b]edient Humble Servant
Jared Ingersoll.PhiladelphiaSeptember 25th 1791
